 


110 HR 413 IH: To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243) and to require the withdrawal of United States Armed Forces from Iraq.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 413 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Farr introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243) and to require the withdrawal of United States Armed Forces from Iraq. 
 
 
1.Repeal of Public Law 107–243The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby repealed. 
2.Withdrawal of United States Armed Forces from IraqThe President of the United States shall provide for the withdrawal of units and members of the United States Armed Forces deployed in Iraq as part of Operation Iraqi Freedom in a safe and orderly manner.  
 
